          Case 1:16-cv-03403-PGG Document 99 Filed 04/12/19 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
Carleto Allen,
                                   Plaintiff,                         16 CIVIL 3403 (PGG)

                 -against-                                              JUDGMENT

Williams, et al.,
                                   Defendants.
------------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That after a Jury

Trial before the Honorable Paul G. Gardephe, United States District Judge, the jury having

returned a verdict in favor of Defendants, and the Complaint is hereby dismissed.


DATED: New York, New York
       April  / )_ , 2019


                                                                      RUBY J. KRAJICK

So Ordered:                                                            Clerk of Court

                                                                BY:

    U.s'.D.J.
        Case 1:16-cv-03403-PGG Document 99 Filed 04/12/19 Page 2 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CARLETO ALLEN,

                            Plaintiff,

                -against-
                                                            VERDICT
JEREMIAHS. WILLIAMS, NYPD,
SHIELD# 07878; JOZSEF A. TASS,
                                                        16 Civ. 3403 (PGG)
NYPD, SHIELD# 28671; BRANDON
A. RAVELO, NYPD, SHIELD# 26010;
MIGUEL E. SANCHEZ, NYPD,
SHIELD # 4645,
                        Defendants.


              The jury hereby unanimously makes the following findings:

LIABILITY

       Section 1983- Excessive Force

1.     Has Carleto Allen proven, by a preponderance of the evidence, his Section 1983
       excessive force claim against Detective Jeremiah Williams?

       YES - - -                    NO     'I.
2.     Has Carleto Allen proven, by a preponderance of the evidence, his Section 1983
       excessive force claim against Detective Brandon Ravelo?

       YES - - -                    NO    "/-

3.     Has Carleto Allen proven, by a preponderance of the evidence, his Section 1983
       excessive force claim against Sergeant Miguel Sanchez?

       YES - - -                    NO    '£
4.     Has Carleto Allen proven, by a preponderance of the evidence, his Section 1983
       excessive force claim against Officer Jozsef Tass?

       YES                          NO    X
If all of your answers to Questions 1 through 4 are "NO," your deliberations are at an end.
The foreperson should sign and date this verdict sheet, place it in an envelope, and tell the
Marshal that the jury has reached a verdict.
         Case 1:16-cv-03403-PGG Document 99 Filed 04/12/19 Page 3 of 5




If you answered "YES" to any of Questions 1 through 4, you must answer Questions 5
through 6, except if you answered "YES" to Question 3, you need not answer Question 5
and/or if you answered "YES" to Question 4, you need not answer Question 6.

       Section 1983 - Failure to Intervene

5.     Has Carleto Allen proven, by a preponderance of the evidence, his Section 1983 failure to
       intervene claim against Sergeant Miguel Sanchez?

       YES - - -                    NO       ·f_

6.     Has Carleto Allen proven, by a preponderance of the evidence, his Section 1983 failure to
       intervene claim against Officer Jozsef Tass?

       YES - - -                    NO     'y.

If you answered "YES" to any of Questions 1 through 6, you must proceed to answer the
remaining questions on this form. If you answered "NO" to all of Questions 1 through 6,
then your deliberations are at an end, and the foreperson should sign and date the verdict
sheet, place it in an envelope, and inform the Marshal that the jury has reached a verdict.

INTERROGATORIES

7.     Did the Defendants prove, by a preponderance of the evidence, that Carleto Allen resisted
       arrest?

       YES - - -                    NO - - -
8.     Did the Defendants prove, by a preponderance of the evidence, that Carleto Allen had a
       gun in his jacket at the time of his arrest?

       YES - - -                    NO - - -
DAMAGES

9.     Has Carleto Allen proven, by a preponderance of the evidence, that he suffered actual
       compensatory damages with respect to his excessive force and/or failure to intervene
       claim?

       YES - - -                    NO - - -




                                               -2-
        Case 1:16-cv-03403-PGG Document 99 Filed 04/12/19 Page 4 of 5




10.   If you answered "YES" to Question 9, state the amount that should be awarded as
      compensatory damages to Carleto Allen with respect to that claim:

      $ ---

      If you answered "NO" to Question 9, what amount of nominal damages, not to exceed
      one dollar, do you award to Carleto Allen with respect to that claim?

      $---

11.   Has Carleto Allen proven, by a preponderance of the evidence, that punitive damages
      should be awarded against Detective Jeremiah Williams?

      YES - - -                    NO - - -

      If YES, state the amount that should be awarded as punitive damages:

      $---

12.   Has Carleto Allen proven, by a preponderance of the evidence, that punitive damages
      should be awarded against Detective Brandon Ravelo?

      YES - - -                    NO - - -

      If YES, state the amount that should be awarded as punitive damages:

      $---

13.   Has Carleto Allen proven, by a preponderance of the evidence, that punitive damages
      should be awarded against Sergeant Miguel Sanchez?

      YES - - -                    NO - - -

      If YES, state the amount that should be awarded as punitive damages:

      $ __

14.   Has Carleto Allen proven, by a preponderance of the evidence, that punitive damages
      should be awarded against Officer JozsefTass?

      YES - - -                    NO - - -

      If YES, state the amount that should be awarded as punitive damages:

      $---




                                            -3-
         Case 1:16-cv-03403-PGG Document 99 Filed 04/12/19 Page 5 of 5




After completing this form, the Foreperson should sign and date it, place it in an envelope,
and inform the Marshal that the jury has have reached a verdict.


Dated:
                                           ~erson




                                             -4-
